Atkinson, J.
1. An action by a private person against an electric company, for damages on account of the unauthorized maintenance over his land of electric wires charged with high voltage, alleged to be a nuisance and injurious to the property, in which the only prayer is for damages and for abatement of the nuisance by removal of the wires from the property under order and decree of the court, is not an equitable action. Steed v. Savage, 115 Ga. 97 (41 S. E. 272) ; Hairalson V. Carson,. 111 Ga. 57 (36 S. E. 319) ; Ruff v. Phillips, 50 Ga. 130; Aiken v. Wallace, 134 Ga. 873 (4), 879 (55 S. E. 24, 7 Ann. Cas. 1026); Brown v. Atlantic Ry. Co., 126 Ga. 248 (5), 259 (55 S. E. 24, 7 Ann. Cas. 1026); Broomhead v. Grant, 83 Ga. 451 (10 S. E. 116); Hendricks v. Jackson, 143 Ga. 106 (84 S. E. 440) ; Civil Code, § 5499.
2. The Supreme Court is without jurisdiction of the writ of error, and the case will be transferred to the Court of Appeals, which under the constitution has jurisdiction. Acts 1916, p. 19.

So ordered.


All the Justices concur.